Citation Nr: 0418293	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-11 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a lung disorder 
claimed as lung scarring.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
throat disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1966.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, in pertinent part, notified the veteran of 
denial of a claim of entitlement to service connection for 
PTSD in June 2000.  The veteran disagreed with that 
determination.  

A rating decision prepared in July 2002 and issued in August 
2002 shows the RO again denied service connection for PTSD, 
and denied claims of entitlement to service connection for a 
chronic acquired psychiatric disorder, to include anxiety 
disorder, a low back disorder, and a lung disorder, including 
chronic obstructive pulmonary disorder (COPD), claimed as 
lung scarring.  The RO also denied a request to reopen a 
claim of entitlement to service connection for a throat 
disorder.  The veteran submitted a timely notice of 
disagreement in September 2002.  Following issuance of a 
statement of the case (SOC) in March 2003, the veteran's 
timely substantive appeal was received in May 2003.

In March 2003 the veteran and his former spouse provided oral 
testimony before a Decision Review Officer at the RO, a 
transcript of which has been associated with the claims file.

At the March 2003 personal hearing the veteran stated that he 
wished to withdraw from appeal claims of entitlement to for 
service connection for a disorder manifested by soft tissue 
and skin knots, for leg scars, and the request to reopen a 
claim of entitlement to service connection for jungle rot.  
As the hearing transcript has been reduced to writing, the 
withdrawals of those issues are valid, and no appeal 
regarding those issues comes before the Board at this time.

The veteran requested a videoconference hearing before the 
Board.  The requested videoconference hearing was conducted 
before the undersigned Veterans Law Judge sitting in 
Washington, D.C., with the veteran at the RO, in February 
2004.  A transcript of his testimony has been associated with 
the claims file.

The appeal for service connection for an acquired psychiatric 
disorder, other than PTSD, and the appeal for service 
connection for a low back disorder, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claims 
addressed in this decision, and all identified evidence has 
been obtained.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have PTSD predicated 
upon stressors related to service.

3.  The medical evidence establishes that lung scarring noted 
in service was due to pre-service exposure to histoplasmosis; 
the medical evidence also establishes that the veteran does 
not have a current lung disorder or chronic lung disability 
due to lung scarring noted in service or due to 
histoplasmosis.  

4.  An unappealed rating decision issued to the veteran in 
July 1997 shows the RO denied a claim of entitlement to 
service connection for nodules in the throat or a trachea 
disorder.

5.  Evidence submitted since the July 1997 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a throat disorder, and 
by itself or in connection with evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.304, 4.125, 4.130 (2003).  

2.  A lung disorder claim as lung scarring was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2003).

3.  Evidence submitted since the July 1997 rating decision 
wherein the RO denied service connection for a throat 
disorder is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to at least two of the three claims 
addressed in this decision, although the VCAA does not 
require that the veteran's request to reopen the claim 
previously-denied claim for service connection for a throat 
disorder be granted unless there is new and material evidcne.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  
The Board notes in particular that, to the extent that there 
is a duty to advise the veteran of the definition of new and 
material evidence, that notice has been provided, as noted 
below.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and, for the reasons expressed below, finds that the 
development of each issue addressed in this decision has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By a rating decision issued in June 2000, the RO explained 
that service connection for PTSD could not be granted in the 
absence of a diagnosis of PTSD.  The RO also noted that the 
veteran had not identified any stressor linked to PTSD.  In 
August 2000, the RO issued a letter which explained what 
evidence was required to substantiate a claim for service 
connection.  In particular, the RO notified the veteran that, 
since there was no evidence in his service clinical records 
confirming evidence of a back injury, a medical opinion was 
required to substantiate the claim. 

In May 2001, the RO provided a lengthy letter to the veteran 
which specifically advised him of the enactment of the VCAA, 
described VA's duty, set out the requirements for an award of 
service connection, described evidence needed to substantiate 
a claim for service connection, and afforded him an 
opportunity to identify any relevant evidence.  The RO also 
provided a separate May 2001 letter which specifically 
identified the criteria for new and material evidence to 
reopen the claim for service connection for a throat 
disorder.  Another May 2001 letter addressed specific aspects 
of development of the veterans claim for service connection 
for PTSD.

By a rating decision prepared in July 2002 and issued in 
August 2002, the RO explained the denial of each of the 
claims at issue.  Following the veteran's disagreement, the 
RO issued a March 2003 statement of the case (SOC) which 
included provisions of the VCAA and the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  The SOC 
also advised the veteran of the definition of new and 
material evidence and provided the text of 38 C.F.R. § 3.156.    

After the veteran's personal hearing was conducted in March 
2003, the RO issued a supplemental statement of the case 
(SSOC) in October 2003.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  It 
has been more than one year since the RO advised the claimant 
of the complete text of 38 C.F.R. § 3.159, in March 2003, and 
the VCAA does not bar the Board from completing appellate 
review of this claim.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  Accordingly, adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would not be helpful.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims for service connection, as well as meeting 
any duty applicable to the veteran's request to reopen the 
claim for service connection for a throat disorder.  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to May 
2001, when the veteran was notified of the VCAA.  However, 
the case was reviewed de novo in July and August 2002 
approximately more than two years after the VCAA letter was 
issued.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims to reopen, 
nor the initial claim of service connection for a dental 
disorder, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  




In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The May 2001 notices in essence invited the veteran 
to submit any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Factual Background

The service medical records reflect only that the veteran was 
treated for a genitourinary tract infection during service.  
Radiologic examination of his lungs at the time of service 
separation disclosed a lesion in the right lung.  PPD 
(purified protein derivative) testing for exposure to 
tuberculosis was negative.  There were numerous calcified 
nodules and soft appearing nodules with central 
calcifications.  The examiner concluded that the veteran had 
old healed granulomatous disease of the lungs, probably 
secondary to histoplasmosis.  The clinical records, including 
separation examination, are devoid of any other findings or 
complaints.

The discharge summary of a December 1969 private 
hospitalization discloses that the veteran sustained a 
probable cerebral concussion and a fracture of the sternum 
when struck by an automobile.  The records of that 
hospitalization are devoid of evidence of a lung disorder or 
a throat disorder. 

In January 1970, the veteran complained of some double 
vision.  There was diplopia in the extreme lateral gaze 
bilaterally.  On further evaluation, it was concluded that 
the veteran had probably incurred a fracture of the floor of 
the orbit, and that adhesions were causing the double vision.  
In October 1970, the diagnosis was changed to 4th nerve 
paresis.  Surgical correction was attempted in January 1971.  
These records are devoid of evidence of a lung disorder or a 
throat disorder.

A private outpatient treatment note dated in March 1983 
reflects that the veteran had complained of sinus problems in 
the past.  March 1983 records reflect that he was admitted 
for evaluation of cardiac problems, and sinus tachycardia was 
diagnosed.  Chronic anxiety was among the assigned diagnoses.  
The records of that private hospitalization reflect that his 
only other complaints were mild hypertension, arthritis in 
the right shoulder, mild sinusitis, and residuals of injuries 
sustained when he was struck by an automobile in 1969.  

The report of a private radiologic examination of the chest 
dated in March 1984 discloses that no significant pulmonary 
abnormality was found.  The report was interpreted as a 
normal chest x-ray.

VA clinical records dated in January 1992 disclose that the 
veteran complained of dizziness.  After evaluation, benign 
postural vertigo was diagnosed.  

In a private medical statement dated in January 1997, PRS 
(initials), MD, indicated that he had treated the veteran for 
nervousness, among other disorders.  That medical statement 
is devoid of evidence related to a lung disorder or a throat 
disorder.  

On VA examination conducted in July 1999, the veteran had 
chronic sinus congestion.  He reported a chronic hacking 
cough which was productive in the mornings.  He denied 
shortness of breath.  He reported that he was not under 
treatment for any lung disease.  The examination report is 
devoid of assignment of any diagnosis of a throat or lung 
disorder.

On psychiatric examination conducted in August 1999, the 
veteran reported taking nerve pills beginning in late 1966.  
He later took Valium.  He stated he was a "wreck" and was 
depressed at that time.  He reported problems with anger 
control.  Although he socialized at church, he stated he 
would rather be by himself.  He was oriented.  His dress was 
casual.  His grooming was good.  He reported getting about 
four hours of sleep per night.  On Axis I, the examiner 
assigned a diagnosis of anxiety disorder.  There was no 
diagnosis on Axis II.

May 2000 VA outpatient treatment records reflect clinical 
assessments of chronic sinusitis, PTSD, and cardiovascular 
disease.  

Outpatient assessment conducted in June 2000 disclosed that 
the veteran had slowed and mildly slurred speech.  His affect 
was labile and at times and incongruent to the session 
content.  His thought processes were generally linear and 
goal directed.  His insight was circumscribed.  His judgment 
was adequate.  He stated he was seeking treatment so he could 
get better nerve pills.  He stated that his service in 
Vietnam was supposed to be in a peaceful area but the base 
did experience incoming fire.  He denied intrusive thoughts 
of Vietnam or feelings of guilt, but reported some 
hypervigilant tendencies and increased startle response.  

He expressed difficulties with intermittent depression, 
increased isolation, pessimism, agitation, insomnia, trouble 
concentrating, and labile emotions.  The veteran described 
occurrences, including seeing a jeep and the servicemen in it 
blow up, in December 1965.  The examiner noted that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The proposed diagnoses were anxiety disorder, not otherwise 
specified (NOS), nicotine dependence, and rule out mood 
disorder due to cardiovascular accident, among other 
diagnoses.  The veteran and his wife disagreed with the 
proposed diagnoses.

A February 2001 report of private clinical evaluation and 
treatment conducted in September 2000 through December 2000 
by EM, Ph.D., discloses that the veteran underwent a battery 
of psychometric testing, including the Wechsler Adult 
Intelligence Scale, Bender Gestalt test, and Minnesota 
Multiphasic Personality Inventory.  

The veteran reported that he was first prescribed nerve pills 
when he returned from Vietnam.  The examiner concluded that 
he had anxiety disorder NOS, with post-traumatic and 
generalized features, and depressive disorder NOS, and a 
stress related physiologic response affecting medical 
conditions.

VA clinical records dated in September 2000 reflect that the 
veteran had temporomandibular joint tenderness, postnasal 
drip, and nasal obstruction.

The July 2002 response from the U.S. Armed Services Center 
For Unit Records Research (USASCURR) reflects that a unit 
history for the veteran's unit, the 54th Ordnance Company, 
was devoid of discussion of a mine explosion in December 
1965.  USASCURR obtained records of the higher headquarters 
as well, but those records are devoid of discussion of a mine 
explosion in December 1965.  USASCURR also indicated that the 
veteran's recollection of deaths in the alleged stressor 
incident was not consistent with the casualty data documented 
in the provided reports.

The veteran's identification of stressors in Vietnam at his 
March 2003 personal hearing was consistent with his 
statements for purposes of the request for verification sent 
to USASCURR for verification of stressors.  In particular, he 
testified regarding an explosion of a Jeep that killed 
several service members, and his responsibilities with 
cleaning up items used in handling those bodies, and guard 
duty as the most stressful aspects of his service.  The 
testimony of his former spouse was consistent with his 
testimony.

On VA examination conducted in April 2003, the veteran 
reported that his prescribed medications helped him but he 
reported a generally depressed mood.  He stated that he was 
only happy when he was drunk.  The examiner concluded that 
the veteran had anxiety disorder, NOS and depressive disorder 
NOS, as well as alcohol abuse in partial remission.  The 
examiner specifically stated that, although the veteran had 
unpleasant experiences while in the military, the symptoms he 
presented did not meet the criteria for PTSD.


Criteria
General Service Connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  

Certain diseases which have been identified by statute or 
regulations as "chronic" and which become manifest to a 
degree of at least 10 percent within an applicable 
presumptive period, usually one year after service discharge, 
shall be considered to have been incurred in or aggravated by 
service, notwithstanding that there is no record of such 
disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1112(b), 1113; 38 C.F.R. §§ 3.307, 3.309(c).  These 
diseases include arthritis, but do not include herniated 
nucleus pulposus.  

A veteran is entitled to service connection for a disability 
which is proximately due to, the result of, or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement. 


If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  


Analysis

Service Connection

PTSD

Under the version of 38 C.F.R. § 3.304(f) in effect when the 
veteran submitted his May 1999 claim for service connection 
for PTSD, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Section 4.125(a) provides that for VA 
purposes, a PTSD diagnosis must satisfy the standard for that 
diagnosis contained in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders-IV 
(DSM-IV).  38 C.F.R. § 4.125(a) (2003).

In this case, the veteran testified that he did not have 
combat with the enemy.  His statements and his testimony at 
his March 2003 personal hearing establish that the veteran 
identified the stressful experiences he had in Vietnam as 
including guard duty, and seeing fellow service members die 
when a Jeep blew up as a result of a mine explosion.  

The Board notes that the explosion of a jeep and death of 
service members in that explosion was not corroborated by the 
information provided by USASCURR, and, in fact, the reports 
provided by the USASCURR establish that such an incident did 
not occur at the location at which the veteran was stationed 
on the date specified by the veteran.  

In this case, the preponderance of the clinical evidence 
establishes that the veteran does not meet the criteria for a 
diagnosis of PTSD, as required for an award of service 
connection for PTSD under the governing regulations.  In 
particular, the clinical evidence reflects that examiners who 
conducted examinations in August 1999, June 2000, and April 
2003 declined to assign a diagnosis of PTSD, and specifically 
stated that the veteran did not meet the criteria for a 
diagnosis of PTSD.  

Although the private February 2001 examination report is 
somewhat favorable to the veteran, in that the examiner 
concluded that the veteran had anxiety disorder with post-
traumatic features, that examiner did not assign a specific 
diagnosis of PTSD.  

There are VA clinical outpatient treatment notes which list 
PTSD among the veteran's clinical assessment.  However, these 
records appear to base inclusion of a diagnosis of PTSD on 
history obtained from the veteran, and, in any event, are not 
reports of psychiatric examinations, and are of little 
persuasive value.  

The Board finds that the three VA examination reports which 
reflect that the veteran does not meet the criteria for 
assignment of a medical diagnosis of PTSD are more 
persuasive, and of greater weight, than treatment records 
which merely list PTSD as among the veteran's diagnoses.  The 
overwhelming weight of the evidence is against a finding that 
the veteran currently meets the criteria for assignment of a 
medical diagnosis of PTSD.  

In the absence of medical assignment of a current diagnosis 
of PTSD, the veteran's claim of entitlement to service 
connection for PTSD must be denied.  As the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable result.  


Lung Disorder claimed as Lung Scarring

At his March 2003 personal hearing, the veteran testified 
that he began having drainage from his lungs during service 
and was told that his lungs had been torn and he had light 
scars.  He testified that he was told that his chest x-rays 
at the time of discharge disclosed a lesion in his lung which 
was described as an old healed granuloma.  The veteran 
testified that he began having breathing difficulties in 
about the 1980s.

The service medical records reflect that a diagnosis of 
exposure to histoplasmosis was made, on the basis of 
radiologic examination of the lungs, at the time of the 
veteran's service discharge.  However, there is no medical 
diagnosis of recurrence of histoplasmosis, or of any 
disability due to histoplasmosis, since the veteran's 
service.  The post-service medical evidence is entirely 
devoid of any medical evidence of current histoplasmosis, or 
of any granulomatous disease or disability, and is devoid of 
medical evidence of any disability due to histoplasmosis or 
any granulomatous disease.

The clinical evidence of record does reflect that diagnoses 
of sinusitis, post-nasal drip, and COPD have been assigned.  
However, there is no medical evidence that the veteran's 
diagnosed sinusitis or post-nasal drip have resulted in any 
chronic lung disease or lung scarring.  The VA clinical 
records reflect that COPD was first diagnosed in about May 
2000.  The veteran's post-service clinical records reflect 
that the veteran smoked cigarettes for many years.  
Assignment of a diagnosis of nicotine dependence appears in 
the veteran's post-service clinical records.  

The post-service clinical records reflect that the veteran 
has been provided with patient education regarding tobacco 
use and has been offered tobacco cessation classes on several 
occasions.  The preponderance of the medical evidence 
establishes that the veteran's COPD is attributed to tobacco 
use.  

The clinical evidence which reflects diagnosis and treatment 
of COPD is entirely devoid of any discussion of the veteran's 
exposure to histoplasmosis or any granulomatous disease.  

Because the medical evidence which addresses the diagnosis 
and treatment of the veteran's COPD discusses the veteran's 
cigarette smoking and use of tobacco and the need to decrease 
or cease use of tobacco, but does not discuss granulomatous 
disease or scarring of the lungs due to granulomatous 
disease, the preponderance of the medical evidence is against 
a finding that the veteran has a current lung disability due 
to lung scarring diagnosed in service.  As the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable result.  The claim 
for service connection for a lung disorder, claimed as lung 
scarring, must be denied.


Materiality & Finality

Criteria

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  
No other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended effective August 29, 2001.  
These amendments are effective only for claims received on or 
after August 29, 2001, and therefore they are not relevant in 
this case, since the underlying request to reopen the claims 
was submitted more than 10 years prior to the revision of the 
regulation.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Accordingly, the definition of new and material evidence in 
effect prior to August 29, 2001, applies in this case.

Although 38 C.F.R. § 3.156, as in effect prior to August 
2001, does not identify the qualities evidence must have to 
be "so significant that it must be considered in order to 
fairly decide the merits of the claim," the evidence should 
reasonably "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge, supra, at 1363.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

Once a claim has been reopened, the Board must determine 
whether the development of that claim is complete or whether 
further development is required prior to reaching a decision 
based on all the evidence.  


Throat Disorder

The veteran, at his March 2003 personal hearing, testified 
that there was no additional medical evidence regarding 
diagnosis of a throat disorder since the 1997 denial of his 
claim for service connection for a throat disorder.  He 
testified as to his belief that certain post-service private 
clinical records, if located, would support his contention 
that nodules in the throat had been diagnosed post-service; 
however, the veteran testified that he had made attempts to 
obtain these records, but the physician was deceased and the 
records could not be located.

The veteran's statements regarding post-service diagnosis of 
nodules in the throat, or diagnosis of a throat disorder, 
were of record at the time of the July 1997 rating decision 
which denied service connection for that disorder.  The 
veteran's identification of post-service private clinical 
records which could not be located as the only evidence 
available to support that assertion was also of record at 
that time.

Voluminous medical evidence, particularly VA outpatient 
treatment records dated from 1999 to 2002 have been 
associated with the claims files since the prior denial of 
this claim.  These records reflect assignment of diagnosis of 
post-nasal drip.  Moreover, the records disclose that the 
veteran has, on at least one occasion, complained of a 
"sore" throat.  The records reflect that that complaint was 
medically attributed to effects of sinusitis or post-nasal 
drip.  However, sinusitis and post-nasal drip are not 
disorders of the throat, and the medical evidence of 
complaints of throat pain attributed to those disorders 
reflects that such pain is a transient disorder which 
resolves with treatment.  The current clinical evidence is 
devoid of medical diagnosis of throat nodules or other throat 
disorder.  

The Board concludes that the veteran has not submitted new 
and material evidence to reopen the claim for service 
connection for a throat disorder since the July 1997 denial 
of that claim.  The request to reopen the claim must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a lung disorder, 
claimed as lung scarring, is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
throat disorder, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has sent VCAA notice letters compliant with 
Quartuccio, supra, referable to the disabilities at issue.  
However, as the courts continue to further interpret the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), the record should be examined 
during the course of this REMAND to assure that all notice 
required under VCAA has been provided.  E.g., Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio, 
supra.  

In a July 1999 statement, the veteran contended that he had 
had problems with his nerves since returning from Vietnam.  
The examiner who conducted private evaluation reported in 
February 2001 indicated that the veteran's anxiety and 
depression were significantly related to his exposure to 
danger in Vietnam.  It does not appear that the examiner who 
conducted the most recent VA examination considered whether 
the veteran had an acquired psychiatric disorder attributable 
to his service, although the examiner provided an opinion 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  A more complete VA opinion is required.
The veteran contends that his back began hurting when he was 
in service, with pain resulting from constantly unloading 
ammunition as part of his assigned supply company duties.  He 
contends that he has had back pain chronically since service, 
with treatment in 1970 and in 1973 at VA facilities and 
diagnosis in the late 1970's of arthritis of the spine.  
Further development, to include obtaining VA medical opinion 
as to the etiology of any current low back disorder, is 
required.  The veteran has indicated that he has not worked 
in some time, and that he is receiving some type of benefit 
from the Social Security Administrating (SSA).  He should be 
asked to more specifically identify examinations he had 
undergone for purposes of benefits determinations, and 
records of any clinical evidence obtained by SSA or any other 
agency for purposes of review for consideration of the 
veteran's eligibility for benefits based on clinical 
disorders should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back disorder 
and/or psychiatric symptomatology since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

4.  The VBA AMC should afford the veteran 
another opportunity to submit alternative 
evidence regarding the observable 
presence of a low back disorder or 
anxiety disorder, including statements 
from co-workers, friends, or others, 
records of examinations for employment 
purposes, employment medical records, 
reports of insurance examinations, 
employment time records, records 
reflecting reasons for time lost from 
work, and the like, or any other evidence 
which might substantiate the veteran's 
contentions.

The VBA AMC should request that the 
Lexington, Kentucky VA Medical Center 
search for clinical records for the 
veteran for the period of 1966 to 1980, 
including, in particular, any reports of 
radiologic examination or any records 
reflecting radiologic examination of the 
back.

The VBA AMC should also request records 
from SSA or any other agency which 
examined the veteran for disability or 
obtained clinical records for disability 
determination.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  After the development described above 
is completed, the examiner who conducted 
the April 2003 VA psychiatric 
examination, if available, or other VA 
examiner, should be requested to review 
the additional records, including the 
veteran's testimony before the Board in 
February 2004.  The reviewer should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
psychiatric disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby.  Additional 
examination of the veteran is at the 
examiner's option.

The claims files and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to the above-noted review.  The 
examiner must annotate the medical review 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the review.  Any further 
indicated special studies must be 
conducted.  

All opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

7.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity, and etiology 
of any low back disorder which may be 
present.

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that any back 
disorder(s) found on examination is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.  

The claims files and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

All opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested medical specialist's 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder and for an acquired psychiatric 
disorder.    

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial of the claims.  
38 C.F.R. § 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



